UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2404


LOUIS BONANNO, SR.,

                Plaintiff - Appellant,

          v.

VIRGINIA LAND & IMPROVEMENT CORPORATION,

                Defendant – Appellee,

          and

DON COOPER, V.P.; RICK NORMAN, G.M.,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00710-TSE-TRJ)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Bonanno, Sr., Appellant Pro Se. Paul Charles Miller, PAUL
C. MILLER PLC, Annandale, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Louis      Bonanno,    Sr.,   appeals    the   district    court’s   order

denying Bonanno’s Fed. R. Civ. P. 60(b) post-judgment motions to

reconsider the court’s prior order dismissing his civil action.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.          See 4th Cir. R. 34(b).         Because Bonanno’s

informal brief does not challenge the basis for the district

court’s disposition, Bonanno has forfeited appellate review of

the court’s order.         Accordingly, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented    in   the   materials

before   this    court     and   argument   would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                        2